The Chancellor
[ * 495 ]
said, he was inclined to think, that the act did not apply to the case, as the goods in question were not here at the death of Williams, but were shipped from the Brazils, and consigned to.the defendants, after his death. If the plaintiff had any rights, he must be left to pursue them at law, under his letters of administration, in case they should be granted. It would *not be proper to interfere with the conflicting claims of third persons, in this way, unless in a case clearly within the act.
Injunction dissolved.